Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on November 22, 2021 is acknowledged.  Claims 1-13, 15, 18-21, 28 were canceled, claims 14 and 25 were amended and claims 14, 16-17, 22-27 are pending in the instant application.  
  The restriction requirement was deemed proper and made final in a previous office action.  Claims 23-24 and 26-27 are withdrawn from consideration as being drawn to a non-elected species.  
 Claims 14, 16-17, 22 and 25 are examined on the merits of this office action.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14, 16-17, 22 and 25 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Madison (WO2014018120 A1, cited previously) in view of Bianchini (THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 279, No. 5, Issue of January 30, pp. 3671–3679, 2004, cited previously).
Madison teaches “A method of treating a disease or condition that is treating a bleeding disorder, comprising administering to a subject a modified FX polypeptide of any of claims 1-88 or a pharmaceutical composition of any of claims 100-104” (see claim 116).  In particular, Madison teaches treating bleeding disorders including hemophilia with modified FX polypeptides (see claims 124 and 141).  Madison teaches wherein the Factor X polypeptide to be mutated comprises SEQ ID NO:134 which comprises instant SEQ ID NO:1 (see claim 11, see SEQ ID NO:134, amino acids 195-448) and is the full-length Factor X comprising SEQ ID NO:1.
  Madison teaches a mutated Factor X polypeptide comprising a heavy chain comprising a mutation (substitution) at position 216 (equivalent to position 256 of the instant claims) with various different amino acids (R, K, A and S) (see claims 13, 38-39).  Madison further teaches substitutions at positions 215 (equivalent to amino acid position 255 as claimed) and 218 (equivalent to amino acid position 258 as claimed) (see page 100, lines 19-22, claims 13 and 38-39).
  Madison specifically teaches that “Generally, the modification is an amino acid replacement. The amino acid replacement can be to any of the other 19 amino acids”.  Madison further teaches AT-III interaction with FXa is mediated or enhanced by extended substrate binding site residues in exosite 1 and specifically glutamic acid residues 215, 216 and 219” (see page 111, lines 8-10, which is also 36, 37 and 39 by chymotrypsin numbering).  *Please note that there appears to be an error regarding “219” and this should be 218.  Glutamic acids are present at 215-216 and 218 and they correspond to 36-37 and 39 with chymotrypsin numbering (see Table 1).
Madison teaches that “In any of the examples provided herein, modified FX polypeptides include those that, when in active FX (FXa) form or catalytically active fragment thereof, exhibits increased resistance to inhibitor, such as antithrombin III (AT-III) or TFPI, compared to the same FXa polypeptide” (see page 20,  lines 22-25).  Madison teaches that FX has a half-life of 25-40 hours.  For long-term treatment of patients with hemophilia that exhibit defects or deficiencies in the coagulation pathway, a 
Madison teaches pharmaceutical compositions thereof (see claim 100).   Madison further teaches “As used herein, "therapeutically effective amount" or "therapeutically effective dose" refers to an agent, compound, material, or composition containing a compound that is at least sufficient to produce a therapeutic effect. An effective amount is the quantity of a therapeutic agent necessary for preventing, curing, ameliorating, arresting or partially arresting a symptom of a disease or disorder (see page 65, lines 18-22).  Madison does teach that the chymotrypsin numbering of Factor X is as follows: Glu215 is equivalent to residue 36, Glu216 is equivalent to residue 37 and Glu218 is equivalent to residue 39 (see Table 1, page 51).
	Though Madison teaches substitutions at positions 215- 216 and 218 (equivalent to amino acid 255-256 and 258 as claimed), Madison is silent to wherein the amino acid is Gln (Q) at any one or all of the positions.
	However, Bianchini teaches that compared with FXa, the ka values for E36Q/E37Q/E39Q, E36K/E37K/E39K, E74Q/E76Q/E77Q, and E74K/E76K/E77K FX mutants inhibition by TFPI decreased 11-, 6-, 3-, and 3-fold, respectively (Table VII).  Thus, mutations at E36Q/E37Q/E39Q (Gln at positions 255-256 and 258) had increased resistance to TFPI (See Table VII). Bianchini also teaches that with the E36Q/E37Q/E39Q mutant, heparin activated inhibition of ATIII was less than WT (see Table VII, increased Kcat).
	It would have been obvious before the effective filing date of the claimed invention to substitute Glutamic acid at positions 215-216 and 218 (255-256 and 258) of Factor X of Madison with Glutamine (Q) for treatment of hemophilia.  One of ordinary skill in the art would have been motivated to do so to increase resistance to inhibitors of Fx (including TFPI) and allow for longer therapeutic action in treatment of hemophilia.  There is a reasonable expectation of success given that Madison teaches substitution at positions at 215-216 and 218 for increasing resistance to inhibitors and Bianchini teaches that amino acids at these positions are involved with ATIII and TFPI binding and substitution with Gln increases resistance to TFPI.  
Regarding claims 16-17, Madison teaches “Also provided are compositions of nucleic acid molecules encoding the modified FX polypeptides and expression vectors encoding them that are suitable for gene therapy. Rather than deliver the protein, nucleic acid can be administered in vivo, such as systemically or by other route, or ex vivo, such as by removal of cells, including lymphocytes, introduction of the nucleic therein, and reintroduction into the host or a compatible recipient” (see page 163, lines 10-17).  Madison teaches that “The isolated nucleic acid sequences can be incorporated into vectors for further manipulation” (see page 163, lines 22-25).  Madison further teaches “Nucleic acid molecules, as naked nucleic acids or in vectors, artificial chromosomes, liposomes and other vehicles can be administered to the subject by systemic administration, topical, local and other routes of administration” (see page 167, lines 10-15).  Furthermore, it would have been obvious to try administering the FX polypeptides themselves or nucleic acid molecules encoding said polypeptides.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try these methodologies (the peptides or the nucleic acid molecules encoding said peptides) with the reasonable expectation that at least one would be successful.  It would be obvious to try using the nucleic acid molecule (vector or not) for increasing the amount of the mutant peptide in a patient as taught by Madison.  Thus, use of nucleic acid molecules in a vector (or not) for delivering the mutant peptide is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Regarding claim 22, “wherein the at least one mutation is the glutamine residue at position 255”. This limitation does not exclude additional mutations at positions 256 and 258 given that claims 14 and dependent claim 22 are open to the additional mutations at positions 256 and 258.  Thus, the FX 
Regarding claim 25, Madison teaches a mutated Factor X polypeptide comprising a heavy chain comprising a mutation (substitution) at position 216 (equivalent to position 256 of the instant claims) with various different amino acids (R, K, A and S) (see claims 13, 38-39).  Madison further teaches substitutions at positions 215 (equivalent to amino acid position 255 as claimed) and 218 (equivalent to amino acid position 258 as claimed) (see page 100, lines 19-22, claims 13 and 38-39).
  Madison specifically teaches that “Generally, the modification is an amino acid replacement. The amino acid replacement can be to any of the other 19 amino acids”.  Madison further teaches AT-III interaction with FXa is mediated or enhanced by extended substrate binding site residues in exosite 1 and specifically glutamic acid residues 215, 216 and 219” (see page 111, lines 8-10, which is also 36, 37 and 39 by chymotrypsin numbering).  *Please note that there appears to be an error regarding “219” and this should be 218.  Glutamic acids are present at 215-216 and 218 and they correspond to 36-37 and 39 with chymotrypsin numbering (see Table 1).  Thus, generally speaking Madison teaches substitutions individually at positions 215-216 and 218.  Bianchini teaches FX mutants with all three positions mutated.  In particular, mutations at E36Q/E37Q/E39Q (Gln at positions 255-256 and 258) had increased resistance to TFPI (See Table VII). Bianchini also teaches that with the E36Q/E37Q/E39Q mutant, heparin activated inhibition of ATIII was less than WT (see Table VII, increased Kcat).  However, mutations at 215-216 and 218 (255-256 and 258) alone (not at all three) with Gln are not specifically reduced to practice.  
However, regarding instant claim 25, it would have been obvious to try each mutation alone given that Madison teaches substitution individually and Bianchini teaches substitution with Gln allowed for thrombin generation.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try each mutation (255Q, 256Q and 258Q) with the reasonable expectation that at least one would be successful.  Thus, individual mutations at these positions is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.

Response to Applicant’s Arguments
Applicant’s argue “To accelerate prosecution to grant, independent claims 14 and 25 are amended to require that the polypeptide has one mutation selected from a glutamine at position 255, 256 or 258.  Indeed, the Example of the specification unexpectedly demonstrates any of the E>Q substitutions is sufficient to compensate for either FVIII- or FIX-deficiency or FVIII-deficiency in the presence of an inhibitor (e.g. see pages 18-22). The Examiner is of the position that the data from Tables 1-3 appears to show no difference between the WT and mutants. This is incorrect.  Indeed, Tables 1-3 show that each of the mutants individually can normalize thrombin generation. It is noted that these tables do not actually show the data for the WT but the WT data is specifically discussed on page 18, lines 22-24 which indicates that "no correction of thrombin generation was observed by the addition of wt-FX up to the highest concentration tested (0.5 M)". Further, submitted herewith is a post-filing article of the inventor (Muczynski et al., 2019) in which Table 2 shows that no correction of thrombin generation was observed by the addition of 0.38 pM of wt-FX (which was similar to the negative control "none"). One of ordinary skill in the art could not have predicted such an unexpected result. Indeed, there is no suggestion in Madison or Bianchini that a single E>Q mutation of 255, 256 or 258 would be sufficient. 
	Applicants arguments have been fully considered but not found persuasive.  First the Examiner would like point out that the amendment to claim 14 raises ambiguity issues.  Claim 14 claims “wherein the mutated FX polypeptide comprises at least one mutation selected from the group consisting of: - a substitution of the glutamic acid residue (E) at position 255 by a glutamine residue (Q), a serine residue (S), an alanine residue (A), or a tyrosine residue (Y); -a substitution of the glutamic acid residue (E) at position 256 by a glutamine residue (Q); and -a substitution of the glutamic acid residue (E) at position the polypeptide has one mutation selected from a glutamine at position 255, 256 or 258; or a nucleic acid molecule encoding the mutated factor X (FX) polypeptide.  The claim is now internally inconsistent given that the applicants are claiming at least one mutation and then further claims “has one mutation selected from a glutamine at position 255, 256 or 258”.   It is unclear based on the claim whether or not the peptide can have more than one mutation.  The claim can be interpreted in two ways, the “has one mutation selected from a glutamine at position 255, 256 or 258” can imply that the peptide only has one mutation and it is a glutamine at one of 255-256 or 258.  A second interpretation could be that the peptide has more than one substitution but one of the substitutions has to be a glutamine at one of 255-256 or 258.  Applicant should clarify this point of confusion.  
Regarding Applicant’s assertions of unexpected results, the Examiner respectfully disagrees. Applicants conclude that each mutation (E215Q, E216Q and E218Q) individually were efficient as pro-coagulant agents to correct thrombin generation in FVIII and FIX deficient plasmas (see Tables 1-3).  Applicants concluded that no correction of thrombin generation was observed by addition of wt-FX up to the highest concentration tested.  Applicants provide a post filing article (Muczynski et al., 2019) to show that the wt-FX had lower thrombin generation.  The Examiner would like to point out that “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (see MPEP 716.01(c)).  Applicants should provide any unexpected results/data in form of a declaration to be of probative value.  Nevertheless, Table 2 of Muczynki shows that in FVIII-deficient plasma, 0.38 uM of wt-FX had a thrombin peak of 13 (see Table 2).  However, one cannot compare the data of Muczynki with the data found in Table 2 given that the different concentrations were used and Applicants should show that the differences are in fact statistically different.  MPEP 716.02(b) states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance".  Applicants should provide evidence of statistical significance between the variants of the instant claims and the wild type in form of a declaration (see MPEP 716.02).  Furthermore, it is not unexpected that an FX polypeptide comprising mutations of E215Q, E216Q and E218Q 
  Madison specifically teaches that “Generally, the modification is an amino acid replacement. The amino acid replacement can be to any of the other 19 amino acids”.  Madison further teaches AT-III interaction with FXa is mediated or enhanced by extended substrate binding site residues in exosite 1 and specifically glutamic acid residues 215, 216 and 219” (see page 111, lines 8-10, which is also 36, 37 and 39 by chymotrypsin numbering).   Thus, generally speaking Madison teaches substitutions individually at positions 215-216 and 218.  Bianchini teaches FX mutants with all three positions mutated.  In particular, mutations at E36Q/E37Q/E39Q (Gln at positions 255-256 and 258) had increased resistance to TFPI (See Table VII). Bianchini also teaches that with the E36Q/E37Q/E39Q mutant, heparin activated inhibition of ATIII was less than WT (see Table VII, increased Kcat).  However, mutations at 215-216 and 218 (255-256 and 258) alone (not at all three) with Gln are not specifically reduced to practice.  
It would have been obvious to try each mutation alone given that Madison teaches substitution individually and Bianchini teaches substitution with Gln allowed for thrombin generation.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try each mutation (255Q, 256Q and 258Q) with the reasonable expectation that at least one would be successful.  Thus, individual mutations at these positions is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Applicants further argue that “Moreover, neither Madison nor Bianchini provide any disclosure relating to fibrinopeptide A as required by claims 23-24 and 26-27 (as discussed in the previously filed response, Applicant maintains that these claims should be rejoined and considered as the withdrawn claims encompass the elected species having a mutation at E255). Further, there is no teaching that would have motivated one of ordinary skill in the art to provide the construct of the present invention containing the full-length mutated FX polypeptide and a fibrinopeptide A. 
Applicants arguments have been fully considered but not found persuasive. The Examiner maintains that claims 23-24 and 26-27 should be withdrawn as being drawn to a non-elected species.   The Examiner required in the restriction that a single sequence of SEQ ID NO:1 be elected with any substitutions/modifications.   Applicants elected without traverse the sequence of SEQ ID NO:1 with a mutation at E255Q/S/A/Y which does not comprise the fibrinopeptide A sequence insertion.  Thus, the examiner maintains that claims 23-24 and 26-27 are drawn to a non-elected species (SEQ ID NO:1 with a substitution at position E255) and upon indication of the elected species being allowable, claims 23-24 and 26-27 will be rejoined.

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment of claim 14 raises ambiguity issues.  Claim 14 claims “wherein the mutated FX polypeptide comprises at least one mutation selected from the group consisting of: - a substitution of the glutamic acid residue (E) at position 255 by a glutamine residue (Q), a serine residue (S), an alanine residue (A), or a tyrosine residue (Y); -a substitution of the glutamic acid residue (E) at position 256 by a glutamine residue (Q); and -a substitution of the glutamic acid residue (E) at position 258 by a glutamine residue (Q), wherein the polypeptide has one mutation selected from a glutamine at position 255, 256 or 258; or a nucleic acid molecule encoding the mutated factor X (FX) polypeptide.  The claim is now internally inconsistent given that the applicants are claiming at least one mutation and then further claims “has one mutation selected from a glutamine at position 255, 256 or 258”.   It is unclear based on the claim whether or not the peptide can have more than one mutation.  The claim can be interpreted in two ways, the “has one mutation selected from a glutamine at position 255, 256 or 258” can imply that the peptide only has one mutation and it is a glutamine at one of 255-256 or 258.  A second interpretation could be that the peptide has more than one substitution but one of the substitutions has to be a glutamine at one of 255-256 or 258.  Applicant should clarify this point of confusion.  
Claims 16-17 and 22 are also rejected due to their dependence on claim 14 and not further clarifying this point of confusion.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/             Examiner, Art Unit 1654